Case: 18-50363      Document: 00514704769         Page: 1      Date Filed: 10/31/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 18-50363                            FILED
                                  Summary Calendar                    October 31, 2018
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VICTOR MANUEL MORALES-MORALES, also known as Victor Manuel
Morales,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:18-CR-186-1


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Victor   Manuel      Morales-Morales       appeals     the    18-month,              within-
guidelines sentence he received following his guilty plea conviction for illegal
reentry into the United States after removal. He argues that the sentence is
greater than necessary to meet the sentencing goals of 18 U.S.C. § 3553(a).
Morales-Morales contends that the sentence overstates the seriousness of his



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50363     Document: 00514704769         Page: 2   Date Filed: 10/31/2018


                                      No. 18-50363

offense and criminal history and fails to provide just punishment for that
offense. He further urges that the sentence overstates the need to protect the
public and promote respect for the law, and fails to adequately account for his
personal history and circumstances, including that he left El Salvador and
returned to the United States to escape threats of gang violence.
      We review sentences for substantive reasonableness, in light of the
§ 3553(a) factors, under an abuse of discretion standard. Gall v. United States,
552 U.S. 38, 49-51 (2007). Because the sentence falls within the properly
calculated advisory guidelines range, it is entitled to a presumption of
reasonableness. See United States v. Campos-Maldonado, 531 F.3d 337, 338
(5th Cir. 2008).
      In previous cases, we have rejected the arguments that Morales-Morales
raises on appeal. We have not been persuaded that the Guidelines overstate
the seriousness of illegal reentry because it is a mere trespass offense. See
United States v. Juarez-Duarte, 513 F.3d 204, 212 (5th Cir. 2008). Likewise,
we have rejected the argument that the Guidelines’ double-counting of
criminal   history   for    illegal   reentry   necessarily    renders   a   sentence
unreasonable. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir.
2009). Morales-Morales’s contention that his benign motives for returning to
the United States warranted a lesser sentence is also unavailing. See United
States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008). His general
disagreement with the propriety of his sentence and the district court’s
weighing of the § 3553(a) factors is insufficient to rebut the presumption of
reasonableness that attaches to a within-guidelines sentence.            See United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). His arguments amount to a
request that this court reweigh the sentencing factors, which we will not do.
See Gall, 552 U.S. at 51.



                                           2
    Case: 18-50363   Document: 00514704769     Page: 3   Date Filed: 10/31/2018


                                No. 18-50363

      Morales-Morales has not shown that the district court failed to consider
any significant factors, gave undue weight to any improper factors, or clearly
erred in balancing the sentencing factors; thus, he has not rebutted the
presumption of reasonableness. See Cooks, 589 F.3d at 186. The judgment of
the district court is AFFIRMED.




                                      3